Citation Nr: 0611962	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral mastoid 
disorder.

2.  Entitlement to service connection for a kidney condition, 
claimed as a residual of jaundice.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right foot disorder has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
January 1947.

In a January 1984 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
a disability of the right foot. 

These matters come before the Board on appeal of a March 2003 
rating decision that, inter alia, declined to  reopen the 
veteran's claim for service connection for a right foot 
disorder and denied service connection for a kidney 
condition, claimed as a residual of jaundice, and for a 
bilateral mastoid condition.  The veteran filed a notice of 
disagreement (NOD) in June 2003, and the RO issued a 
statement of the case (SOC) in November 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2003.

In April 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In March 2006, the veteran testified during a before the 
undersigned Veterans Law Judge (VLJ) at the RO; a transcript 
of that hearing is also of record.  During the hearing, the 
veteran submitted to the Board additional evidence 
accompanied by a waiver of initial RO consideration.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2005).

In April 2006, the undersigned granted the motion of the 
veteran's representativeto advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection, and the 
petition to reopen, has been accomplished. 

2.  There is no competent medical evidence to show that the 
veteran has, or ever has had, a bilateral mastoid condition.

3.  There is no competent medical evidence to show that the 
veteran has, or ever has had, a kidney condition, claimed as 
a residual of jaundice.

4.   In a January 1984 decision, the Board denied the 
veteran's claim for service connection for a right foot 
disorder.  

5.  No new evidence associated with the claims file since the 
January 1984 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral 
mastoid condition are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  The criteria for service connection for a kidney 
condition, claimed as a residual of jaundice, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

3.  The January 1984 Board decision that denied service 
connection for a right foot disorder is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

4.  As evidence received since the Board's January 1984 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for a right foot 
disorder are not met.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for a right foot 
disorder, the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title." 38 U.S.C. § 5103A(f).  Because, as explained in more 
detail below, new and material evidence to reopen the 
veteran's claim has not been received, it does not appear 
that the duty to assist provisions of the Act are applicable 
to the veteran's petition to reopen his claim for service 
connection for a right foot disorder.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen, as well as the claims for service 
connection for a kidney condition, as a residual of jaundice 
and for a bilateral mastoid disorder r has been accomplished.

In  a ecember 2002 pre-rating notice letter, the March 2003 
rating decision, the and February 2004 notice letters, the 
November 2003 SOC and the October 2004 SSOC, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, and the bases for the denial of each 
claim; the SOC and SSOC addressed the evidence that had been 
considered in connection with each appeal, up to that point.  
After each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support each of the claims on appeal, and has been afforded 
ample opportunity to submit information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  The Board notes that the RO did not initially 
include the criteria for reopening a previously denied claim 
in the pre-rating December 2002 notice letter.  However, the 
claims file reflects that this deficiency was cured by the RO 
in the March 2003 rating action, the November 2003 SOC (which 
included citation to the correct version of 38 C.F.R. § 3,156 
applicable to the veteran's claim), and the October 2004 
SSOC.  Further, the March 2003 rating decision, in 
particular, identified the basis for the prior denial-the 
absence of a right foot disability-and how the evidence 
continues to show no current right foot disability.  Hence 
the RO has informed the veteran of the evidence necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  

The Board also finds that the December 2002 pre-rating notice 
letter, along with the and February 2004 notice letter,  
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). In the December 2002 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies;  requested that the 
veteran to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO obtain and 
consider evidence; and invited the veteran to submit any 
additional evidence in support of his claims.  These points 
were reiterated in the February 2004 letter.  The latter 
notice letter also specified that the veteran should send in 
any medical records he had; that the RO would obtain any 
private medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the March 2003 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, in the 
December 2002 and February 2004 notice letters, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  Moreover, the November 2003 SOC 
along with the October 2004 SSOC notified the veteran what 
was needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.   
After the notice letters, SOC, and SSOC, the veteran was 
afforded an opportunity to respond.  Thereafter, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in October 2004, as reflected in the SSOC.  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the veteran's claims for 
service connection , as well as the veteran's petition to 
reopen his claim for service connection for a right foot 
disorder, no disability rating or effective date is being 
assigned; accordingly there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  

Initially, the Board points out that, other than the 
veteran's service discharge examination report, the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The RO has made additional attempts to locate these 
records, and has notified the veteran of the information 
needed to reconstruct medical data.  The Board finds such 
actions reasonable and appropriate, and that no further 
action in this regard is warranted. 

The Board also points out that private medical records have 
been obtained and associated with the claims file, and that 
the veteran has been given opportunities to submit evidence 
to support his claim, which he has done; he has submitted 
copies of  statements from a fellow soldier and his brother.  
The RO arranged for the veteran to undergo VA examination of 
his ears in December 2004, and  the report of that 
examination is associated with the claims file.  The 
veteran's RO and Board hearing transcripts also are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  During the April 2004 
hearing before RO personnel, the veteran  requested an 
examination in connection with the claim for service 
connection for a kidney condition, claimed as a residual of 
jaundice; however, the Board finds that no such examination 
is warranted. As addressed in more detail below, the medical 
evidence of record contains no suggestion whatsoever that the 
veteran has any current kidney disability.  As a prima facie 
case for service connection for a kidney disability has not 
been presented, the Board finds that a VA examination to 
obtain the requested opinion is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.


II.  Service Connection

A.  Background

As noted above, only the veteran's service discharge 
examination report is of record; that document reflects that 
the veteran had no ear, nose and throat abnormalities and no 
evidence of any kidney conditions or jaundice, in fact all 
systems were noted as normal.  When asked if the veteran had 
any wounds, diseases or injury in service, the examiner 
indicated "none."

In a November 1982 letter, G. C. Brown, Jr., M.D., refers 
only to treatment for hearing loss.  

In a December 1982 letter, the veteran's twin brother stated 
that he was drafted into military service the same day as the 
veteran.  He stated that they were shipped overseas, landing 
in Italy, and were soon separated.  He stated that the 
veteran had mastoids in both ears, then contracted yellow 
jaundice.  The brother stated he was given leave to visit the 
veteran who was hospitalized.  He stated that the veteran had 
been administered medication in one massive dose and was in 
very serious condition.  

In a December 1982 buddy statement, a fellow soldier stated 
that he was in basic training with the veteran,  and that, 
during that time the veteran was hospitalized for locked 
bowels.  He also stated that the veteran had foot problems 
which showed up when they had a 30 mile hike.  He stated that 
he was sent to Italy and was stationed with the veteran's 
twin brother.  The fellow soldier stated that he went with 
the veteran's twin brother to visit the veteran who had been 
in the hospital.  He stated that the veteran had mastoids in 
both ears and had yellow jaundice in the fall of 1946.  He 
stated that he found out after he got home that the veteran 
was sick upon returning to the United States, but the veteran 
did not go to the hospital because he wanted to return home 
at the same time with his brother.  

During the April 2004 RO hearing, , the veteran testified 
that during service he wound up with mastoid trouble in both 
ears and yellow jaundice.  He stated that he has problems 
hearing and he knows he has mastoid trouble in both ears.  He 
testified that he had an infection in both ears during the 
cold weather in Italy.  The veteran spouse testified that the 
veteran's ears were very painful and had been that way 
throughout their 54 years of marriage.  The veteran stated 
that he did not receive any treatment at the VA, he had 
private medical care.  The veteran testified that he was 
having continual problems with getting a medical opinion from 
his private doctors.  The veteran stated that he asked his 
family doctor for an opinion, but the doctor would rather not 
give an opinion.  The veteran's representative advised him 
that he should request an opinion in writing from his doctor 
to give to the Board and the veteran responded "okay."  The 
veteran stated that he had yellow jaundice in service and 
that when he went through the separation center he was told 
never to give any blood because he had yellow jaundice so 
bad.  He testified that at separation, the doctor wanted him 
to go into the hospital at Fort Dix, but his twin brother was 
ready to leave and he begged to go home.  The veteran stated 
that he was told that he would have to be given a clean bill 
of health to get him through.  He also testified that he was 
given an overdose of his medications and so now he was 
allergic to sulfa drugs and he also could not take penicillin 
or Demerol.  

In a May 2004 private medical record, B. Kesling, M.D., 
indicated that the veteran reported being hospitalized in 
Italy during the war with jaundice (questionable Hepatitis A) 
and had multiple episodes of ear infections and mastoiditis.  
Dr. Kesling noted that objectively the veteran had some 
scarring of the temporal membranes, but no mastoid 
tenderness.  

In a May 2004 private medical record, P.G. McCallion, M.D., 
indicated that the veteran reported having problem with his 
hearing since military service.  The veteran stated that he 
had severe infections in the military and that he almost died 
due to mastoiditis that he contracted during World War III.  
On examination, the veteran's tympanic membranes were noted 
as pale with normal landmarks.  The examiner's assessment was 
sensorineural hearing loss.  

A December 2004 VA audiology examination report reflects that 
the veteran stated that he suffered from mastoiditis while in 
the military and was treated with sulfur drugs.  He also 
reported a history of otalgia in both ears as well as some 
drainage and a history of ear infections.  The examiner 
commented that the veteran's history sounded like a patulent 
eustachian tube on frequent occasions.  On examination of the 
middle ear, tympanometry revealed normal tympanic membrane 
mobility in both ears and acoustic reflexes were present in 
both ears.  The diagnosis was sensorineural hearing loss.  
The examiner noted that most of the treatment notated in the 
claims file was after 1965, almost 20 years following 
military service.  The examiner discussed that there were no 
findings of conductive component or the effects of middle ear 
pathology on the test results to support the notion that the  
mastoidectomy or the ear infections had been a persistent 
problem for the veteran and that this finding was supported 
by normal tympanometry test results. 

In addition, the veteran has submitted several statements 
reiterating his assertions that he contracted yellow jaundice 
and that he had a  mastoid condition in both ears in service.  

During the March 2006 hearing, the veteran testified that he 
had  received treatment in service for jaundice.  He 
contended that the medication he was prescribed for the 
treatment of is jaundice was what caused his kidney 
condition.  The veteran stated that he was having kidney 
problems in service and that after service he realized he had 
a chronic kidney condition "down through the years".  He 
testified that one doctor called it "lazy kidneys."  The 
veteran's wife testified that he was diagnosed with lazy 
kidneys for several years.  The veteran testified that since 
service he did not continuously seek care for this kidney 
condition.  In regards to his bilateral mastoid condition, 
the veteran testified that he had mastoid trouble at the same 
time he had jaundice.  He testified that ever since discharge 
he had to continuously sought care of  his bilateral mastoid 
condition.  He stated that the facilities that treated him 
are closed.  When asked if the veteran had any evidence to 
show that he had a current mastoid disability, the veteran 
responded  "not too much" and also that he did not have any 
current medical records.  

B.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the claims for service connection on any basis 
for a kidney condition, claimed as a residual of jaundice, 
and for a bilateral mastoid disorder, must be denied because 
the first essential criterion for a grant of service 
connection-competent evidence of the claimed disabilities-has 
not been met.  

Aside from the fact that the veteran's discharge examination 
report is negative for complaints, findings, or diagnosis of 
jaundice, a kidney condition, ear disease or a bilateral 
mastoid disorder, the post-service evidence also does not 
establish, by competent evidence, that the veteran currently 
has any type of kidney condition or a bilateral mastoid 
disability.  As to the veteran's claim for a kidney 
condition, claimed as a residual of jaundice, there is 
absolutely no medical evidence showing that the veteran has 
been treated for symptoms of a kidney condition or any 
current findings and/or diagnosis pertaining to an alleged 
kidney condition.  

In regards to the veteran's claim for a bilateral mastoid 
disorder, the Board notes that Dr. Kesling found no mastoid 
tenderness and furthermore, neither he nor any other 
physician has diagnosed the veteran with a current bilateral 
mastoid disorder.  Moreover, the December 2004 VA examiner 
commented that there was no evidence to support the veteran 
contentions that the mastoidectomy or the ear infections he 
alleged in service had been a persistent problem as his 
current test results were normal.  As such, the Board also 
finds that there is no medical evidence that provides 
findings or a diagnosis of a current bilateral mastoid 
disability.  

Since there was no medical evidence of either disorders in 
service and none has been diagnosed since service, there is 
no evidence to support a finding that the veteran has, or 
ever has had, either of the claimed disabilities, and neither 
the veteran nor anyone acting on his behalf has identified or 
alluded to the existence of any such medical evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of competent evidence of each of 
the claimed disabilities (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection for those disabilities.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claims 
for service connection for a kidney condition, as a residual 
of jaundice, and for a bilateral mastoid disorder must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has  not 
been met for either claim.

The Board has considered the veteran's and his wife's 
assertions advanced in connection with the claims for service 
connection.  However, as each is a layperson without the 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter, 
such as the diagnosis of a specific disability, or the 
medical relationship, if any, between a current disability 
and service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

Under these circumstances, the Board determines that each of 
the claims for service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as there is no 
competent evidence to support either claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a right foot disorder was previously 
considered and denied by the Board in January 1984.  As the 
veteran did not appeal that decision, and no other exception 
to finality applies, the decision is final based on the 
evidence of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  

In the January 1984 decision, the Board denied the veteran's 
claim for service connection on the basis that a right foot 
disorder was not shown at separation, and because there was 
no documented medical evidence of post service complaints by 
the veteran that would establish that the disability claimed 
was in fact present at the time the veteran was separated 
from service or that would establish continuity with service.  
Evidence considered at the time included the veteran's 
December 1946 separation examination report, reflecting a 
normal examination and documenting no wound, injury or 
disease was incurred while in the line of duty; statements 
made by the veteran; and lay statements from a fellow soldier 
and the veteran's brother supporting the veteran's 
contentions that he injured his right foot during basic 
training.

The veteran sought to reopen his claim for service connection 
for a right foot disorder in January 2002.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).  See also 38 C.F.R. § 20.1105 
(pertaining to claims filed after final appellate decisions).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the January 1984 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Relevant evidence added to the record since the Board's 
January 1984 decision includes a May 2004 private medical 
record from Dr. Kesling noting that the veteran complained of 
chronic right foot pain; an April 2004 RO hearing transcript; 
a March 2006 Board hearing transcript; duplicate copies of 
lay statements previously of record at the time of the 
January 1984 Board decision; and additional statements 
reiterating prior assertions made by the veteran.  

The Board finds that the additionally received medical 
evidence received is "new" in the sense that it was not 
previously before the Board.  However, that evidence is not 
material for purposes of reopening the claim for service 
connection for a right foot disability.  ,While  Dr. 
Kesling's May 2004 medical record reflects the veteran's 
complaints of chronic right foot pain, assertions of pain, 
alone, without medical evidence of any underlying pathology, 
does not constitute a disability upon which to predicate a 
grant of service connection.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  As the additionally received medical evidence 
does not establish the presence of current right foot 
disability, and a medical nexus between such disability and 
service-the central questions underlying the claims for 
service connection-it does not provide a basis for reopening 
the claim.  

The Board points out that duplicate copies of lay statements 
from the veteran's brother and a fellow servicemen are 
clearly not, by definition, "new," inasmuch as these 
statements were considered in connection with the prior final 
denial.

The only other evidence added to the record since the Board's 
January 1984 denial consists of the veteran's written 
statements and hearing testimony of the veteran and his wife.  
The Board has considered these assertions.  To the extent 
that the veteran's assertions merely reiterate assertions 
previously made, they are cumulative of evidence previously 
considered and thus, not, by definition, "new."  To the 
extent that the veteran and his wife may be advancing new 
assertions, as explained above, neither is competent to 
render an opinion on a medical matter. See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186. Therefore, where, 
as here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a right foot disorder has not been received, 
the requirements for reopening are not met, and the January 
1984 Board denial of the claim for service connection for a 
right foot disorder remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for bilateral mastoid disorder is denied.

Service connection for kidney condition, claimed as a 
residual of jaundice is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right foot disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


